The Opinion of the Court was delivered by Wilson, C. J. Upon the trial of this cause, which was an action of ejectment, brought by the plaintiff to recover of the defendant a tract of land described as the north east quarter of section thirteen, in township one south, in range seven west of the principal meridian. The plaintiff offered in evidence a deed of the described land, executed to him by the Auditor of the State of Illinois. The defendant moved the Court to exclude this deed from being read in evidence to the jury, and the Court sustained the motion, and decided that the deed could not be read as evidence of the plaintiff’s title to the land sued for. This decision of the Court the plaintiff excepted to, and now assigns it for error. The deed is regular upon its face, and is properly authenticated, but it appears to have been refused as evidence of the plaintiff’s title upon the ground that the Auditor had no authority to make it. The sale of the land in controversy was made on the 10th day of January, 1833, in pursuance of the Acts of the Legislature of 1827 and 1829. It is not questioned that at this time these laws were in force, and empowered the Auditor to sell this and other delinquent land for taxes due thereon. But the deed was not made until the 2d day of March, 1840, and it is contended that before this time, the Act of 1833 had taken from the Auditor the power to make the deed in question by a repeal of that part of the Act of* 1827 that conferred such power. This question has been settled by this Court at the present term, in the case of Bruce v. Schuyler, (ante 221,) in which it is decided that the authority of the Auditor to make deeds after the passage of the Act of 1833, of land sold by him prior to that time, under the Acts of 1827 and 1829 is not abrogated by the Act of 1833, but still exists in full force. There is another assignment of error in this case, but as the judgment of the Circuit Court must be reversed for that already noticed, the Court is of opinion that it is unnecessary to inquire into the other one. The judgment of the Circuit Court is reversed with costs, and the cause remanded for further proceedings agreeably to the opinion of this Court. Judgment reversed.